BROWN, Circuit Judge,
dissenting:
The Court finds the question whether the Foreign Sovereign Immunities Act (“FSIA”) applies — and therefore whether jurisdictional discovery is necessary — was properly presented to the district court. Op. 465-66. Its opinion further holds the district court erred in deciding Nanko failed to state a claim upon which relief can be granted for violations of 28 U.S.C. §§ 1981 and 1985. Op. 467. I disagree on both points and respectfully dissent.
*468I.
The district court specifically noted, “Plaintiffs do not contest the assertion that Guinea is protected from suit by sovereign immunity.” Nanko Shipping, USA v. Alcoa, Inc., 107 F.Supp.3d 174, 181 n.6 (D.D.C. 2015) (citing Nanko’s opposition to Alcoa’s motion to dismiss). We, therefore, review Nanko’s filings in the district court to determine whether the court abused its discretion in finding the argument forfeited. See GSS Grp. Ltd. v. Nat’l Port Auth., 680 F.3d 805, 812 (D.C. Cir. 2012). It did not.
Nanko’s brief opposing the motion to dismiss contains two relevant statements:
• “Defendants claim that Guinea is an indispensable party and further allege that because Guinea is a foreign sovereign this Court lacks jurisdiction under the Foreign Soverign [sic] Immunities Act, unless a specified exception applies. This argument is a red herring and meritless. Contrary to Defendants’ contention, there is no basis for Guinea involvement given the Technical Assistance Agreement ...,” and
• “[w]hile Defendants may be correct in its [sic] view that this Court lacks jurisdiction over Guinea, Defendants miss two critical facts; as plead, the CBG and the TAA are valid legal contracts.”
Nanko Opp’n to Alcoa Mot. to Dismiss at 24-25, Nanko Shipping, USA v. Alcoa, Inc., No. 14-cv-1301, 2014 WL 4947119 (D.D.C. Sept. 25, 2014), ECF No. 11. These statements, read together and in succession, discuss whether Guinea was an indispensable party, mentioning the applicability of the FSIA only in passing. Of course, reasonable minds may differ regarding the precise interpretation of these statements, see Op. 465-66, but the district court judge did not abuse her discretion in concluding the FSIA issue was not contested. See Cement Kiln Recycling Coal. v. EPA, 255 F.3d 855, 869 (D.C. Cir. 2001) (“A litigant does not properly raise an issue by addressing it in a cursory fashion with only bare-bones arguments.”).
The majority points to Nanko’s Motion for Reconsideration filed before the district court, Op. 465-66, which does appear to discuss the FSIA. Nonetheless, “[Federal] Rule [of Civil Procedure] 59(e) motions are aimed at reconsideration, not initial consideration.” GSS Grp., 680 F.3d at 812. Accordingly, a “Rule 59(e) motion may not be used to ... raise arguments or present evidence that could have been raised prior to the entry of judgment.” 11 Charles Alan Wright et al., Federal Practice & Procedure § 2810.1, at 163-64 (3d ed. 2012). Since Nanko could have raised its FSIA argument earlier, but chose not to do so, the argument is forfeited. See District of Columbia v. Doe, 611 F.3d 888, 896 (D.C. Cir. 2010).
II.
The district court also properly dismissed Nanko’s claims pursuant to 42 U.S.C. §§ 1981 and 1985 for failure to state a claim upon which relief could be granted.
I agree with the Court’s starting premise: “Nanko alleges that Alcoa, aware of Diané’s race, treated the company he owns and operates less favorably than similarly situated white-owned companies.” Op. 467. Indeed, Nanko’s complaint recounts multiple incidents, over a three-year period, when Alcoa failed to award bids to Nanko and awarded contracts to white-owned companies instead.
But, as the majority also notes, a Section 1981 claim cannot “reach[ ] more than purposeful discrimination.” Gen. Bldg. Contractors Ass’n v. Pennsylvania, 458 *469U.S. 375, 388, 391, 102 S.Ct. 3141, 73 L.Ed.2d 835 (1982) (emphasis added). Accordingly, to plead a prima facie case, a plaintiff must show the defendant intended to discriminate against the plaintiff on the basis of race. See Williams v. Lindenwood Univ., 288 F.3d 349, 355 (8th Cir. 2002); Mian v. Donaldson, Lufkin & Jenrette Secs. Corp., 7 F.3d 1085, 1087 (2d Cir. 1993).
Nanko has failed to plead sufficient facts to carry that burden here. In fact, no facts presented in the complaint suggest Alcoa intentionally discriminated against Nanko on account of race. Rather, Nanko states it is an African-American owned company, see Prop. Second Am. Compl. ¶¶ 78-79, alleges Alcoa had done business with white-owned Klaveness, id. ¶¶ 17, 80, and asserts “[Alcoa] imposed certain unreasonable requirements, offered multiple limited shipping opportunities in 2012 after telling Nanko that all such bid opportunities had been contracted out and expressly stated that their decision making process would be arbitrary and subjective,” id. ¶ 82. Further, Nanko claims it used the “same exact shipping companies” as Alcoa and also “attained equal or lower shipping prices and similar assurances regarding shipping security.” Id. ¶ 87. Indeed, all of Nanko’s factual allegations are consistent with an arbitrary, but not racially discriminatory, decision-making process. Everyone can be characterized by race, and many contracting parties are “harsh, unjust, and rude,” but a failure to do business with a particular African-American individual or company does not automatically constitute a federal civil rights claim. See generally Alfano v. Costello, 294 F.3d 365, 377 (2d Cir. 2002).
The inadequacy of Nanko’s pleading is hardly surprising. Intentional discrimination may be relatively easy to plead via comparator evidence — as Nanko apparently attempts to do — in the employment discrimination context, where a plaintiff is keenly aware of his coworkers’ performance and familiar with his employers’ policies. See Brown v. Sessoms, 774 F.3d 1016, 1023 (D.C. Cir. 2014) (pleading the underlying facts necessary to rely on comparator evidence in an employment case). In the commercial context, however, it is often very difficult to plead facts raising an inference of racially discriminatory intent. See Denny v. Elizabeth Arden Salons, Inc., 456 F.3d 427, 429-31, 435 (4th Cir. 2006) (finding a viable § 1981 claim where an individual purchased a salon gift card for her mother, but the salon refused service to the mother, stating it did not “do black people’s hair”). This difficulty is systemic, but it is not for this Court to remedy policy deficiencies: “Trying to make [the statute] a cure-all not only goes beyond any expression of congressional intent but would produce satellite § 1981 litigation of immense scope.” Domino’s Pizza, Inc. v. McDonald, 546 U.S. 470, 479, 126 S.Ct. 1246, 163 L.Ed.2d 1069 (2006).
Accordingly, I would affirm the district court’s dismissal of Nanko’s claims pursuant to 42 U.S.C. §§ 1981 and 1985 for failure to state a claim upon which relief can be granted. See Nanko Shipping, USA v. Alcoa, Inc., 118 F.Supp.3d 372, 377 (D.D.C. 2015); United Bhd. of Carpenters & Joiners v. Scott, 463 U.S. 825, 833, 103 S.Ct. 3352, 77 L.Ed.2d 1049 (1983) (noting § 1985 “provides no substantial rights itself’).